Citation Nr: 0125764	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right heel 
disorder.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1959.  His claim came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In April 2001, the Board 
remanded the appeal for further development.  That 
development has been completed to the extent possible, and 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  A right knee disorder is not related to service or to any 
incident of service.  

2.  A right heel disorder is not related to service or to any 
incident of service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

2.  A right heel disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case arises from a December 1999 rating decision by the 
RO denying service connection for right knee and heel 
disorders.  The RO found that there was no current heel or 
knee disorder shown to be related to service.  

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126), which, among other 
things, amended 38 U.S.C.A. § 5107 to eliminate the well-
grounded requirement.  The VCAA is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board must 
now adjudicate the claim in light of the VCAA.  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id. 

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board must address whether VA has met its duty to assist 
the appellant in light of the VCAA.  As will be discussed 
further later in this decision, the veteran's service medical 
records appear to be unavailable.  The RO apparently followed 
all appropriate procedures to obtain these records from 
alternate sources.  In a letter dated in October 1998, the 
veteran was asked to provide additional information with 
regard to his service medical records and his alleged current 
disabilities, but he could not provide such information.  The 
veteran had been scheduled for a Board hearing in February 
2001 at his request, but he failed to report.  The remand 
instructions requested that the veteran be notified of the 
VCAA and provided the opportunity to identify and/or submit 
relevant records.  The veteran provided no additional records 
upon being requested to do so.  Subsequent to the issuance of 
the August 2001 supplemental statement of the case, the 
veteran indicated that two individuals would possibly have 
knowledge of his injuries in service.  However, he had 
already mentioned one of these individuals and neither one 
was identified with specificity that would allow them to be 
located.  The Board finds that VA assistance was thorough and 
consistent with the requirements of the newly enacted 
statutory and regulatory provisions regarding VA's duty to 
assist, and that the claim may be reviewed on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board has expressly considered whether the claim requires 
an examination or medical opinion, and notes that there is no 
evidence provided by the veteran indicating that he has had 
current treatment for a right knee or heel disorder.  He has 
not presented any evidence that there actually is a current 
right knee or heel disorder.  The veteran has not submitted 
any competent medical evidence after being given the 
opportunity and the evidence of record is sufficient to 
decide the claim.  The Board has determined that under these 
circumstances, obtaining additional evidence would unduly 
burden VA without any real possibility of a benefit flowing 
to the appellant.  Thus, under 38 U.S.C.A. § 5103A, the Board 
the Board will not request additional development.

The veteran contends that he currently suffers from right 
knee and heel disorders which originated in service.  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  If a condition noted during service 
is not shown to have been chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

As noted, the veteran's service medical records are 
unavailable.  In November 1999, the RO made an administrative 
determination that the service medical records were 
unavailable.  Under such circumstances, the VA has a 
heightened duty to search for information from alternative 
sources.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  By VA 
letter dated in October 1998, the RO informed the veteran of 
alternate sources of information in the event the service 
medical records could not be obtained.  In the veteran's 
April 2000 substantive appeal, the veteran reported that he 
had received a "military related" examination at Bellevue 
Hospital in New York in 1961 or 1962.  In compliance with the 
Board remand, the RO attempted to obtain these identified 
medical records by requesting more specific information from 
the veteran as to the address and name of the facilities.  
However, the veteran was not forthcoming with any additional 
assistance in this matter, and the records could not be 
requested.  Thus, no additional information has been 
obtained.  

The veteran contended in his claim for service connection 
that he injured his right knee on board ship in 1958, and 
that he injured his right heel in 1959 in Korea.  He reported 
that he was part of the 226th Signal Battalion of the Army.  
His DD Form 214 reflects that he was a teletype operator and 
that he had over 13 months of active service.  In his VA Form 
9, submitted in April 2000, the veteran explained that he was 
provided boots to wear during recruit training at Fort Dix, 
and that these caused injury to his right heel.  He was 
advised in a hospital at Fort Dix not to wear the boots.  A 
list of training units from Fort Dix in provided by NPRC 
fails to show the 226th as a unit trained there.  

The veteran reported that he went to signal school in 
December 1957 and then was sent to Korea on a carrier, and he 
cracked his right kneecap during a fire drill aboard the 
ship.  He contends he was treated in sick bay for the knee.  
The ship sailed from San Diego via Yokohama, Japan to Korea.  
In Yokohama, a sergeant Sweet performed hypnosis on several 
of the signal group, including the veteran.  Wearing the 
boots in Korea caused an aggravation of heel problems and he 
reportedly had to have a growth surgically removed from the 
heel during his period of service with the 226th Signal 
Battalion in either December 1958 or January 1959.  He 
reported that he received notice to report to Bellevue 
Hospital in New York after service for psychiatric and 
physical examinations.  He believed these to be military 
related.  

The Board finds that the preponderance of the evidence is 
against the claims of entitlement to service connection for a 
right knee disorder and a right heel disorder.  As noted, 
service medical records are unavailable.  Thus, there is no 
evidence contemporaneous with the veteran's service that 
demonstrates that the veteran sustained right knee or right 
heel injuries in service.  Therefore, there is also no 
evidence of a chronic condition in service.  However, to the 
extent that the veteran's statements regarding the injuries 
may be deemed credible, there is no evidence of a post-
service diagnosis of a right knee or right heel disorder.  
There is no documented treatment or other evidence of 
continuity of symptomatology dating from service.  Further, 
no medical examiner has opined that there is a causal nexus 
between a current right knee or right heel disorder and any 
incident of the veteran's military service.  In sum, there is 
no competent medical evidence that the veteran has a right 
knee or right heel disorder that is related to service.  
Although his contentions have been considered, they are found 
to be unsupported by the record and for that reason of 
limited probative value.  Thus, the Board concludes that the 
evidence is not evenly balanced for and against the veteran, 
but that the preponderance of the evidence is in fact against 
the claims.  

Thus, service connection for a right knee disorder as well as 
a right heel disorder is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a right heel disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

